17. Economic Partnership Agreement between the EC and Cariforum (
rapporteur. - Madam President, I know how attached colleagues are to their lunches - or should that be the other way round, I am not sure - but I want to take just two minutes.
On Monday evening we had a very important debate on whether or not we can give assent on CARIFORUM. The Commission and the Council - and it is important that both institutions made these commitments - promised us that, in terms of aid promises, they would deliver on the quality of the aid and in a timely fashion. They assured us that nothing in the EPA would affect the Caribbean countries' access to medicines. They assured us that the application of the most-favoured-nation clause would not in any way impact on South-South trade and that the five-year review at the end of the first phase of this EPA would be a genuine review that would take into account development objectives.
On the basis of these promises - and on the condition, of course, that these are now written into the record of this Parliament and that both the Council and the Commission promise to honour and obey these commitments - I believe that this House, with a massive majority today, can now give assent to the Caribbean EPA.
I would like to thank Commissioner Ashton for her immense cooperation on this, the flexibility that she has shown, and her commitment. The fact that she is here for this vote says much about her. This vote was scheduled for Tuesday. I know she gave up vital commitments to be here today and she has made vital commitments to this Parliament. I want to thank the Commission for their cooperation, and ask Members to vote for assent.
- (DE) Madam President, ladies and gentlemen, this is a point of order. I should like to quote from the letter which President Pöttering sent to me as chairman of the Committee on International Trade. Have no fear, I shall not read the entire letter.
'The interpretation of Rule 47 by AFCO to which you refer was announced at Parliament's sitting of 18 February 2009, and, in the absence of objections, was deemed adopted. [...] The proposals concerning the two EPAs [i.e. the reports by David Martin and Erika Mann] were formally announced and referred to your committee [i.e. the Committee on International Trade] only at the sitting of 19 February 2009. In the light of the above interpretation, it will no longer be possible to apply Rule 47 in relation to those two procedures, nor to any further procedures.'
(DE) Therefore, all references in official documents to Rule 47 have to be deleted. This relates both to the cover sheet of the document and to the table of contents, to the opinion page and to the procedure page, the last page of the Committee on International Trade. I should like this to be recorded in the minutes.
- Thank you Mr Markov. In fact I had to inform the House that there is a corrigendum to all language versions of this report deleting the reference to Rule 47. What you have stated will therefore be dealt with. As we seem to be in agreement, we can proceed.